Citation Nr: 0003100	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 70 
percent disabling. 

2.  Entitlement to a temporary total hospitalization rating 
for a private hospital admission on December 2, 1994, and a 
VA hospital admission from December 3, 1994 to December 23, 
1994.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which denied an increase in a 50 
percent rating for service-connected PTSD, and denied a 
temporary total hospitalization rating (38 C.F.R. § 4.29) 
based on the veteran's admission at the Erie County Medical 
Center (ECMC) on December 2, 1994, and at the Buffalo VA 
Medical Center (VAMC) from December 3, 1994 to December 23, 
1994.  The veteran requested a hearing before a member of the 
Board at the RO (i.e. a Travel Board hearing).  By a 
statement dated in May 1997, the veteran withdrew his request 
for a Travel Board hearing and requested a hearing before an 
RO hearing officer.  A personal hearing was held before an RO 
hearing officer in June 1997.  In a February 1998 RO hearing 
officer's decision, an increased 70 percent rating was 
assigned for service-connected PTSD.

During the course of this appeal, in a July 1998 decision, 
the RO determined that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim for 
service connection for hearing loss.  In a December 1998 
decision, the RO denied a total disability compensation 
rating based on individual unemployability (TDIU rating).  As 
the veteran has not appealed these decisions, the issues are 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of no 
more than severe social and industrial impairment, and 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

2.  The veteran was hospitalized at ECMC on December 2, 1994 
and at the Buffalo VAMC from December 3, 1994 to December 23, 
1994, and was not treated for a service-connected disability 
in excess of 21 days.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (1999).

2.  The criteria for a temporary total hospital rating, based 
on hospitalization at ECMC and the Buffalo VAMC from December 
2, 1994 to December 23, 1994, have not been met. 38 C.F.R. § 
4.29 (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
December 1968 to October 1970, including service in Vietnam.

In a November 1989 decision, the RO established service 
connection for PTSD, with a 10 percent rating.

In an October 1991 decision, the Board granted an increased 
30 percent rating for PTSD.

A VA hospital discharge summary shows that the veteran was 
hospitalized in March 1992.  He reportedly attempted suicide, 
and was taken to ECMC by police, and then transferred to the 
Buffalo VAMC.  He complained of chronic insomnia, flashbacks 
of combat in Vietnam, depression, and an inability to cope 
with domestic social environments.  He said he was a loner 
and spent most of his time alone, watching television, and he 
had been unemployed for quite some time.  He stated that not 
even his family dared to bother with him.  He reported that 
he had a hot temper and easily exploded for no specific 
reason.  He said he disliked rules and regulations, he was 
misunderstood, he had been miserable since his discharge from 
military service, and had suicidal ideation many times.  He 
reported that he formerly took drugs, but had not taken any 
since 1989, and said although he formerly drank heavily, he 
currently drank only socially.  He said he was divorced from 
his wife, and he had two adult children with her, aged 18 and 
19.  He currently lived with his girlfriend and their 2-year-
old daughter.  

On mental status examination, he was anxious, excited, seemed 
a bit dramatic, and reported that he felt depressed with 
vague ideas of suicide, but he said he would never commit 
suicide since he loved life.  He was fully oriented to time, 
place, and person, and he appeared of normal intelligence.  
He said he had brief periods of relative calm, but usually 
felt depressed.  His thinking was intact, logical, and 
essentially free from any initial ideas, there was some 
insight, and he reported that he could tolerate large amounts 
of psychotropic drugs.  During the hospitalization, he 
received group and individual psychotherapy, and received 
medication including Trazodone, Lithium Carbonate, Tralifold, 
Vistaril, and Traliform.  The Axis I discharge diagnoses were 
PTSD and dysthymic disorder.  Psychosocial and environmental 
problems were moderate and included unemployment, insomnia, 
difficulty adjusting to surroundings, high anxiety, and 
headache.  The current global assessment of functioning (GAF) 
was 60, and had been 40 in the past.

At a June 1992 VA psychiatric examination, the veteran's 
affect was a little anxious and concerned, his speech was 
logical, relevant, and current, and he was friendly and 
cooperative.  His dress was appropriate.  He said he was 
unable to hold a job due to PTSD symptoms.  He said he worked 
for [redacted] Transit Service from 1988 to September 1989, 
sustained a back injury and was receiving disability from 
that company.  The veteran complained of sleep impairment, 
night sweats, flashbacks, and nightmares.  He reported a 
hyperalert reaction, a low tolerance for frustration, and 
said he sometimes hit walls while having PTSD symptoms.  He 
said that he sometimes lost contact with reality for a period 
lasting from minutes to hours.  He said he had not drunk 
alcohol since 1989.  On mental status examination, his 
thought processes were organized, there was no evidence of 
auditory or visual hallucinations, he was in contact with 
reality when he was not under the influence of flashbacks, 
and he was oriented to time, place, and self.  Reasoning, 
insight, and judgment were adequate as to daily activities, 
memory for recent and remote events were adequate, his 
socialization was nil.  The examiner stated that the veteran 
wanted to isolate himself most of the time.  The veteran said 
he was married in 1971 and they separated in 1988 due to his 
PTSD symptoms.  The veteran reported difficulty relating to 
women.  He was currently taking Lithium Carbonate, Trilafon, 
and Cogentin.  The examiner indicated that the veteran was 
making only a marginal adjustment in the community, and 
showed very poor social and industrial adaptation.  The Axis 
I diagnoses were PTSD, chronic delayed, and substance abuse 
disorder, alcohol, in remission since 1989.

A September 1992 VA hospital discharge summary shows that the 
veteran presented to the emergency room and reported that he 
was feeling suicidal.  He said the anniversary of a friend's 
death was approaching, and he felt extremely anxious with 
worsening nightmares about a massacre he witnessed in 
service.  He thought life was worthless and hopeless, and he 
had not been sleeping well for the past week.  He denied any 
delusions of control or reference.  On mental status 
examination, he was irritable, uncooperative, agitated, had 
poor attention to hygiene, he did not look at the 
interviewer, he did not shake hands, and avoided eye contact.  
His mood was very irritable, his affect was angry, rude, and 
inappropriate, with no formal thought disorder.  His attitude 
was evasive, and his speech was clear, coherent, and 
spontaneous.  The veteran reported no hallucinations, voiced 
suicidal ideation, and complained of worthlessness and 
hopelessness.  On cognitive testing he recalled three out of 
three past presidents, refused to do serial sevens, had poor 
judgment and limited insight, and abstract thinking was 
intact.  He was placed on suicide precautions and in 
seclusion, as he was very demanding and inappropriate.  The 
veteran received an irregular discharge after he went on an 
unauthorized absence.

In a December 1992 decision, the RO granted a temporary total 
hospitalization rating (38 C.F.R. § 4.29) for the period from 
February 5, 1992 through March 1992, and granted an increased 
50 percent rating for PTSD, effective in April 1992.

In February 1994, the veteran submitted a claim for an 
increased rating for PTSD, and asserted that he was 
unemployable as a result of such disorder.  In an Application 
for Increased Compensation based on Unemployability (VA Form 
21-8940), the veteran asserted that he last worked full-time 
in 1988, that he left his last job due to PTSD, and that he 
received disability benefits from the Social Security 
Administration.

VA outpatient treatment records dated in 1994 reflect 
treatment for PTSD.  A March 1994 VA social work survey shows 
that the veteran complained of strong feelings of depression, 
said his sleep habits were poor, his anxiety was high and he 
was always afraid that he might hurt someone in a rage 
attack.  He also reported problems in his relationship with 
his girlfriend and reported problems with visitation with his 
children.  He requested medication to cope with PTSD 
symptoms.  A VA hospital discharge summary shows that the 
veteran was hospitalized from April to May 1994.  On 
admission he reported that he wanted to commit suicide and 
his girlfriend brought him to the hospital.  He reported 
dreams of friends who died in Vietnam, and said he often 
heard their voices calling his name.  He said he became 
nervous and agitated in closed rooms.  He reported that he 
had been smoking cocaine for the last two or three months, 
most recently two days previously.  He said he had attempted 
suicide on three occasions:  in 1972, 1990, and September 
1993.  He denied suicidal thoughts.  On mental status 
examination, he was alert and able to carry out routine 
tasks.  He appeared normal and his stated age.  He was 
cooperative, speech was coherent, his mood was depressed and 
anxious, his affect was agitated.  He complained of 
nightmares.  He was oriented to place, but did not know the 
day of the week or the current month.  He could recall serial 
numbers forward and backward, he could recall immediate 
impressions, and calculated simple things correctly.  His 
insight was good.  On abstract thinking tests, he interpreted 
"Don't cry for the spilled milk" as "whoever spilled the 
milk should wipe it."  On judgment testing, when asked what 
he would do if he found a sealed, addressed, and stamped 
envelope on the street, he said he would not toss the 
envelope.  The Axis I discharge diagnosis was PTSD.

In April 1994, the veteran submitted a VA Form 21-8940, in 
which he stated that he worked for Stop Investigation Agency 
as a private investigator in 1973, for the Ashland Oil 
Refinery as a tank cleaner from 1979 to 1980, for the [redacted] 
Authority as a controller from 1980 to 1981, for the 
Army National Guard as a retention non-commissioned officer 
from 1973 to 1983, and for the [redacted] Transit Service as a 
pipefitter from 1987 to 1988.  He said he had not worked 
full-time since March 1988, and he left his last job because 
of PTSD.

In May 1994, the veteran submitted a claim for a temporary 
total hospitalization rating for treatment in April 1994, and 
requested an increased rating for PTSD.

In a September 1994 decision, the RO granted a temporary 
total hospitalization rating for the period from April 19, 
1994 through May 1994, with a 50 percent rating effective in 
June 1994.

A VA discharge summary shows that the veteran was 
hospitalized at the Buffalo VAMC from December 3, 1994 to 
December 23, 1994. On admission, the examiner noted that the 
veteran had been taken by police to ECMC, transferred to the 
Buffalo VAMC, evaluated, and then admitted.  The veteran 
stated that he had been using cocaine but did not remember 
anything, and reported that he had threatened to hurt himself 
and a friend called the police, who took him to ECMC, which 
then transferred him to the VAMC on December 3rd.  He stated 
that he had "flipped out."  The veteran admitted to 
polysubstance abuse, and reported vague suicidal thoughts 
without any plans.  On admission, the veteran was cooperative 
but very easily irritated.  His speech was soft and current, 
and he appeared irritable.  The veteran claimed to be 
depressed, denied hallucinations or illusions.  There was no 
evidence of delusions.  He stated that he would not hurt 
himself while in the hospital.  He was alert and oriented 
times three.  His memory was intact, his thinking was 
concrete, and he had limited insight and judgment.  He was 
admitted to the psychiatric ward and restricted there and 
placed on suicide precautions until December 6, 1994, when he 
denied suicidal or homicidal ideation and such precautions 
were discontinued.  Neurological and Agent Orange consults 
were provided, and his diabetes mellitus was evaluated.  A 
PTSD consult was requested, the veteran was seen by the PTSD 
team, and he was not accepted into the PTSD program.  He 
received vocational rehabilitation therapy.  The veteran was 
discharged on December 23, 1994, and referred to the mental 
health clinic.  On discharge, the veteran's affect was 
improved, he denied any suicidal or homicidal ideation, and 
he was stable, both psychiatrically and medically.  On 
discharge, the Axis I diagnoses were rule out organic mood 
syndrome, cocaine abuse, PTSD by history, polysubstance abuse 
by history, and depressive disorder not otherwise specified.  
The Axis II diagnosis was personality disorder not otherwise 
specified by history.  The examiner indicated that on 
admission the GAF was 50-60, and on discharge it was 95.

In December 1994, the veteran filed a claim for a temporary 
total hospitalization rating based on his admission to ECMC 
on December 2, 1994, and his subsequent transfer to and 
hospitalization at the Buffalo VAMC from December 3, 1994 to 
December 23, 1994.

A January 1995 VA hospital discharge summary shows that the 
veteran was hospitalized for 3 days in January 1995.  On 
admission, the veteran reported that he had lost ten friends 
and family members in the past six months, and had been 
taking cocaine on a daily basis prior to admission.  He 
complained of PTSD symptoms, including nightmares, 
flashbacks, sleep impairment, and suicidal ideation with 
plans of overdosing.  He also reported that his girlfriend 
left him and he was very sad.  The examiner noted that the 
veteran had been discharged in the past month from the 
alcohol abuse program.  On admission, the veteran was well-
dressed, well-nourished, and unkempt.  He was cooperative and 
subdued.  His speech was low-toned and spontaneous, and his 
thoughts were goal-directed.  There were no hallucinations or 
delusions.  Thought content was dysphoric.  He denied 
suicidal or homicidal ideation when examined by a physician 
on admission.  He was alert and oriented times three, mood 
was down, and affect was constricted.  Memory, concentration, 
and intelligence were within normal limits.  Insight and 
judgment were fair.  He was placed on suicide precautions for 
24 hours, and his symptoms improved and he was discharged.  
The Axis I diagnoses were PTSD and cocaine dependence.  The 
GAF was 40.

VA outpatient treatment records dated in 1995 are negative 
for treatment of PTSD.

By a letter to the veteran dated in May 1995, the RO 
requested that he complete an authorization for release of 
information regarding treatment at ECMC on December 2, 1994. 

By a letter to ECMC dated in June 1995, the RO requested 
copies of treatment records relating to the veteran dated on 
December 2, 1994.  No medical records were received from 
ECMC.

VA outpatient treatment records dated from 1996 to 1997 
reflect treatment for a variety of conditions, including low 
back pain, diabetes, schizoaffective disorder, and otitis 
externa.  The records also show episodic treatment for PTSD.  
A March 1996 treatment note shows that the veteran had a 
medical history of PTSD and substance abuse in remission.  
The veteran complained of decreased sleep, nightmares of war, 
depression, agitation, and hypervigilance.  The diagnosis was 
PTSD.  A May 1996 periodic mental health clinic treatment 
report diagnosed PTSD and cocaine dependence in remission.  
The examiner noted that the veteran's symptoms and illness 
were severe, his social impairment was severe, his work 
impairment was extreme, and his danger to self or others was 
minimal.  The examiner indicated that the veteran was 
competent and unemployable.  In a January 1997 letter to the 
Erie County Department of Social Services, a clinical social 
worker indicated that the veteran continued to receive 
treatment for PTSD and cocaine abuse in remission.  He noted 
that the veteran was unable to tolerate being in a group or 
in a small enclosed place, that he had made great strides in 
his personal hygiene, and he was taking medication for PTSD 
and undergoing random testing for drug abuse.  

A February 1997 VA treatment note shows that the veteran 
complained of increased PTSD symptoms, including 
irritability, decreased sleep, and decreased memory and 
concentration.  An April 1997 treatment note indicates that 
blood tests for cocaine had been negative since December 
1996.  The examiner diagnosed PTSD and noted that the veteran 
was unable to be in a group.  A June 1997 urine test was 
positive for cocaine.  A June 1997 note from the mental 
health clinic shows that the veteran complained of nightmares 
of Vietnam, said that loud unexpected noises bothered him, he 
could not stand anyone touching him from behind or while he 
was sleeping, and he became very angry to the point that he 
wanted to "kill you" and he had to walk away.  He 
complained of decreased sleep, restlessness and agitation, 
forgetfulness, difficulty in being close to his girlfriend 
and children, and numbness of feelings.  He denied substance 
abuse, psychotic thinking, and thoughts of self-harm.

By a statement dated in May 1997, the veteran asserted that 
he was having increasing problems with his temper, and noted 
that his medication had been changed several times.

By a letter dated in June 1997, an employee of the [redacted] 
Hotel stated that the veteran worked there on a part-time 
basis, fifteen hours per week.

At a June 1997 RO hearing, the veteran stated that he was 
receiving ongoing treatment for PTSD, once each month.  He 
said he was currently employed on a part-time basis at the 
[redacted] Hotel.  He stated that he primarily worked late at 
night when no people were around, since he did not like being 
around people.  He testified that his previous job was at the 
[redacted] Authority, that the job was seasonal in nature, 
and that he was told to leave after he failed an examination.  
He then stated that he lost the job due to his temper and 
because he was unable to work during the day as he was unable 
to be around people.  He said he had been separated from his 
wife for six years, and they talked periodically regarding 
their children.  He said they did not argue with each other.  
He stated that he had been living with his girlfriend for 
four years.  The veteran's girlfriend testified that they had 
a pretty good relationship but that it was strenuous because 
the veteran related all daily activities to the military.  
The veteran stated that he had frequent contact with his two 
older children, but had no contact with his youngest child, 
who was in the custody of a foster parent.  He said he had 
been denied custody due to his PTSD, and his visitation 
rights had been terminated.  

The veteran testified that Social Services wanted him to 
undergo parenting classes but said he could not attend such 
classes because he did not like being around a group of 
people.  He stated that he was very concerned that he might 
lose his temper and hurt someone, but he had been able to 
control his temper.  He said he was a loner and had no social 
activities, and he spent most of his time watching 
television.  The veteran's girlfriend stated that they 
shopped together, and that if there were too many people in 
the store he would leave without his intended purchases.  She 
described one incident in December 1994 when the veteran went 
shopping by himself, forgot where he was, walked for hours, 
was picked up by the police and taken to County Medical 
Center, and then transferred to the VA hospital.  She said 
that since that time she ensured that he did not shop alone.  
The veteran said he sometimes went to the movies but he went 
when it was not crowded and he sat in the back.  He said he 
was only able to sleep for two hours at a time, and that on a 
good night he slept for a total of five hours.  He said he 
had nightmares almost every night.  The veteran's girlfriend 
testified that she could not sleep in the same bed with the 
veteran because he would kick and push her.  The veteran and 
his girlfriend testified that he had suicidal and homicidal 
ideation, and that he had made suicide attempts.  They stated 
that his ability to control his temper had improved and that 
that was why he was able to keep his current job.  He stated 
that he had not drunk alcohol in 20 years, and his girlfriend 
stated that he had not used controlled substances for the 
past year and a half.

With respect to his VA hospitalization in December 1994, the 
veteran stated that he was taken to ECMC by the police 
because the police wanted him under 24-hour security.  He 
said he was strapped down at ECMC, in the emergency room, and 
he requested a transfer to the VA hospital.  He stated that 
he was suicidal at that time.  He testified that on admission 
to the VA hospital, he was told he was being admitted for 
PTSD, and that during the hospitalization he was told that 
his PTSD was bad.  He stated that upon discharge, he was 
referred to his current counselor.

At an August 1997 VA psychiatric examination, the veteran 
reported that during the past few years, he looked for a job 
because he became preoccupied with Vietnam when he was not 
working.  He stated that he could not stand to be around 
people and he was currently working as a maintenance man at 
night which allowed him to work when no one was around.  He 
stated that he worked for the transit authority in 1988, then 
injured his back and received disability benefits for that 
condition.  He reported that he currently had severe 
flashbacks, and was not in contact with reality during the 
flashbacks.  He said that he and his wife separated due to 
his PTSD symptoms, and said he injured his wife repeatedly at 
night.  He also complained of nightmares and night terrors.  
He said he had no friends and he did not have to interact 
with others in his job.  

On examination, the veteran was oriented to time, place and 
person, and he was relevant, coherent and cooperative.  He 
talked passionately about his night sweats, flashbacks, 
nightmares, and hyperalert reactions.  He denied current 
suicidal ideation, but said he often thought about dying 
since he felt he did not deserve to survive Vietnam when many 
of his friends were killed.  He reported sleep impairment, 
and said he only slept for a couple of hours but then had to 
get up and "check around."  He denied hallucinations.  He 
said that most of the time he was able to take care of his 
personal hygiene.  He denied memory problems, and the 
examiner noted that the veteran's memory for recent and 
remote events seemed to be good.  The veteran reported 
constant obsessive thoughts about Vietnam, and also 
complained of panic attacks in which he became extremely 
agitated and restless.  He complained of depression.  He said 
that his main problem was impaired impulse control, and he 
stated that he lost his temper very quickly.  He complained 
of difficulty being in places where there were other people.  
The diagnosis was PTSD, chronic, delayed.  The examiner noted 
no indications of long-term residuals of substance abuse 
which were associated with any current symptoms.  The GAF was 
"around 50."  The examiner noted that the veteran had 
tremendous difficulty relating to people, still continued to 
have suicidal ideation, was unable to work in the presence of 
people, had some obsessive rituals, and constantly thought 
about stealing.

A VA discharge summary reflects that the veteran was 
hospitalized from October 1997 to November 1997 after he 
reported that he felt that he was going to hurt himself.  He 
reported increasing feelings of pressure, and reported that 
his best friend recently died, his uncle was shot, and he was 
involved in a difficult custody battle over his daughter.  He 
said he was only able to sleep for an hour at a time, he had 
no appetite loss, and he denied suicidal and homicidal 
ideation, although he said another patient was close to 
"getting it."  He reported that he smoked a marijuana 
cigarette laced with cocaine on the day of admission.  He 
stated that he had not used cocaine for the past year, and 
seldom smoked marijuana.  He reported auditory hallucinations 
and visual hallucinations of a friend who was killed in 
Vietnam.  On mental status examination, the veteran was 
fairly groomed, tense, and ill-at-ease.  He was cooperative, 
made very poor eye contact, and kept his eyes closed through 
most of the interview.  He requested that the door be left 
open throughout the interview.  His speech was very soft, 
somewhat hesitant, coherent and goal-oriented.  The veteran 
said his mood was tired and tense and his affect was 
restricted.  He was alert and oriented times three.  Recall 
of remote past experiences and immediate impressions was 
good.  His general grasp and recollections were good.  His 
judgment was poor and his insight was impaired.  

The examiner indicated that the veteran had a past history of 
PTSD and was currently experiencing increased aggressive 
feelings secondary to significant stressors in his life.  He 
noted that the veteran had a past history of cocaine abuse 
which appeared to exacerbate his ability to deal with his 
PTSD symptoms, and that the current episode of cocaine use 
likely precipitated and exacerbated the event.  The examiner 
stated that the veteran's presentation was consistent with 
continued exacerbation of PTSD secondary to cocaine abuse.  
On admission, the Axis I diagnoses were PTSD with suicidal 
and homicidal ideation, with no specific plans, cocaine 
abuse, and adjustment disorder with depressive symptoms.  The 
GAF was 35.  During his hospital course, the veteran was 
initially placed on suicide precautions, which were later 
removed.  He was tense, agitated, and angry.  On discharge, 
his affect was improved, and he was no longer tense or angry, 
and was no longer having aggressive feelings toward others.  
On discharge, the Axis I diagnosis was PTSD with improved 
symptoms, and the GAF was 65.

VA medical records dated in 1998 reflect ongoing outpatient 
treatment for PTSD.  A January 1998 treatment note shows that 
the veteran reported that he almost "lost it" when his 
employer at the [redacted] Hotel made him shovel snow, but 
instead he walked away from the situation.  He said he was 
currently working for a dentist.  A May 1998 treatment note 
shows that the veteran had no specific complaints and had no 
temper outbursts lately.  He said his sleep had improved but 
he still had difficulty relating to other people.  He said 
that he had been able to continue working when other people 
were not present, and that he was attending vocational 
rehabilitation therapy regularly and working in the woodshop 
with only two other people.  A June 1998 treatment note 
indicated that the veteran was still volunteering at a 
dentist's office and going to the woodshop a few days per 
week.  He stated that his temper was under control and his 
PTSD symptoms were not as bothersome.  An October 1998 VA 
hospital discharge summary notes that the veteran was 
employed; he received treatment for diabetes.

In a February 1998 RO hearing officer's decision, an 
increased 70 percent rating was assigned for service-
connected PTSD.

In June 1998, the veteran submitted a VA Form 21-8940, and 
asserted that he became too disabled to work in April 1994, 
that he last worked at the [redacted] Hotel, from May 1997 to 
December 1997, and that he lost several weeks of work due to 
illness.  He said he left his last job due to his disability.

By a statement dated in August 1998, a representative from 
the Hotel [redacted] indicated that the veteran was employed 
there from April 1997 to November 1997, and was terminated 
after he did not report for work for four consecutive days, 
and as he was unable to follow directions.

VA outpatient treatment records dated in 1999 primarily 
reflect treatment for diabetes, and are negative for 
treatment of PTSD.


II.  Analysis

A.	Increased Rating for PTSD

The veteran's claim for an increase in a 70 percent rating 
for his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (effective prior to November 7, 1996).  The 
old criteria provide that a 70 percent rating is assigned 
when the ability to established and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity that there 
is severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent rating were each independent 
bases for granting a 100 percent rating).

In addition, prior to the revision in the criteria governing 
the evaluation of mental disabilities, VA regulation provided 
that, where the only compensable service-connected disability 
was a mental disorder that warranted a 70 percent rating 
under the rating criteria, a 100 percent schedular rating was 
to be assigned if the mental disorder precluded the veteran 
from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c) (1996).  Subsection (c) has 
been removed from the rating schedule, effective November 7, 
1996.  However, since this appeal was pending before then, 
the old regulation can still be considered and applied.  
Karnas, supra.  (The Board notes that the veteran's only 
other service-connected disability is a scar of the left 
thumb, rated noncompensable).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new rating criteria provide that a 70 percent rating is 
to be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The 1992-1999 medical treatment and examination reports show 
the veteran has been hospitalized five times for PTSD:  in 
March 1992, when the current GAF was 60, in September 1992, 
from April 1994 to May 1994, in January 1995, when the 
current GAF was 40 and he was also diagnosed with cocaine 
dependence, and from October 1997 to November 1997, when he 
was diagnosed with continued exacerbation of PTSD secondary 
to cocaine abuse.  

At the most recent VA examination, in August 1997, the 
veteran reported that he currently had severe flashbacks, and 
was not in contact with reality during the flashbacks.  He 
said that he and his wife separated due to his PTSD symptoms, 
and said he injured his wife repeatedly at night.  He also 
complained of nightmares and night terrors.  He said he had 
no friends and he did not have to interact with others in his 
job.  On examination, he was oriented to time, place and 
person, and he was relevant, coherent and cooperative.  He 
talked passionately about his night sweats, flashbacks, 
nightmares, and hyperalert reactions.  He denied current 
suicidal ideation, but said he often thought about dying 
since he felt he did not deserve to survive Vietnam when many 
of his friends were killed.  He reported sleep impairment, 
and said he only slept for a couple of hours but then had to 
get up and "check around."  He denied hallucinations.  He 
said that most of the time he was able to take care of his 
personal hygiene.  He denied memory problems, and the 
examiner noted that the veteran's memory for recent and 
remote events seemed to be good.  The veteran reported 
constant obsessive thoughts about Vietnam, and also 
complained of panic attacks in which he became extremely 
agitated and restless.  He complained of depression.  He said 
that his main problem was impaired impulse control, and he 
stated that he lost his temper very quickly.  He complained 
of difficulty being in places where there were other people.  
The diagnosis was PTSD, chronic, delayed.  The examiner noted 
no indications of long-term residuals of substance abuse 
which were associated with any current symptoms.  The GAF was 
"around 50."  The examiner noted that the veteran had 
tremendous difficulty relating to people, still continued to 
have suicidal ideation, was unable to work in the presence of 
people, had some obsessive rituals, and constantly thought 
about stealing.

During the most recent hospitalization, from October 1997 to 
November 1997, the veteran reported that he felt that he was 
going to hurt himself, and that another patient was close to 
"getting it."  He reported that he smoked a marijuana 
cigarette laced with cocaine on the day of admission.  He 
stated that he had not used cocaine for the past year, and 
seldom smoked marijuana.  He reported auditory hallucinations 
and visual hallucinations of a friend who was killed in 
Vietnam.  On mental status examination, he was fairly 
groomed, tense, and ill-at-ease.  He was cooperative, made 
very poor eye contact, and kept his eyes closed through most 
of the interview.  He requested that the door be left open 
throughout the interview.  His speech was very soft, somewhat 
hesitant, coherent and goal-oriented.  The veteran said his 
mood was tired and tense and his affect was restricted.  He 
was alert and oriented times three.  Recall of remote past 
experiences and immediate impressions was good.  His general 
grasp and recollections were good.  His judgment was poor and 
his insight was impaired.  The GAF was 35 on admission, and 
65 on discharge.

Subsequent treatment records reflect ongoing treatment, 
including medication, for PTSD.  At times the veteran has 
reported he has been unable to work since 1988, which he has 
sometimes related to a back disability, and sometimes related 
to PTSD symptoms.  In a June 1998 statement, the veteran said 
he had not been able to work since 1994, although at various 
other times (including at his RO hearing and while receiving 
medical treatment) he reported that he worked at the 
[redacted] Hotel in 1997.  Statements from the veteran's 
employer reflect that he worked at the [redacted] Hotel in 
1997, and that his employment was terminated in November 
1997, after he did not report for work for four consecutive 
days, and as he was unable to follow directions (although the 
Board notes that the veteran referred to continuing 
employment at that hotel in a January 1998 VA outpatient 
treatment record).  In several subsequent medical records, 
the veteran referred to continued employment, including 
volunteer work for a dentist, and also referred to vocational 
rehabilitation in a woodshop.  The veteran's history reveals 
some problems with non-service-connected drug abuse; this has 
caused some social and industrial problems for him.  This 
well-documented history of non-service-connected substance 
abuse cannot be considered in determining whether an 
increased compensation rating for service-connected PTSD is 
warranted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301, 
4.14; VAOPGCPREC 2-97, 2-98.

The veteran's written statements and statements made during 
VA examinations and hospitalizations describe psychiatric 
symptoms which interfere with his work functioning, and he 
has repeatedly stated that he is only able to work when other 
people are not present.  He also reports impairment of family 
and other social relationships, yet he continues to live with 
his girlfriend.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only as it 
affects earning capacity.  38 C.F.R. § 4.129 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.126 (effective November 
7, 1996).  A May 1996 VA periodic mental health clinic 
treatment report shows that the doctor assessed the veteran's 
social impairment as severe and his work impairment as 
extreme, but an examiner's classification of the level of 
impairment is not controlling for rating purposes.  38 C.F.R. 
§ 4.130 (effective prior to November 7, 1996); 38 C.F.R. § 
4.126 (effective November 7, 1996).

Under the "old" criteria, the weight of the evidence shows 
no more than severe (70 percent) social and industrial 
impairment from PTSD symptoms.  Statements by the veteran and 
his girlfriend describe psychiatric symptoms which interfere 
with his work and social functioning, but the veteran has a 
stable relationship with his girlfriend, and he has been able 
to work on a part-time basis in recent years.  No more than 
severe social and industrial impairment is evident.  
Moreover, social impairment is only significant to the rating 
process to the extent that it affects industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996). The requirements for a 100 percent rating under the 
old criteria are not met, as it is not shown that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, that he has totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or that he is demonstrably 
unable to obtain or retain employment solely as a result of 
his service- connected PTSD.  The evidence does not 
demonstrate that the veteran's PTSD renders him unable to 
obtain or retain employment, and thus a 100 percent rating is 
not in order under 38 C.F.R. § 4.16(c).

Considering the new rating criteria of Code 9411, the 
evidence shows no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships, and such is to be rated 70 percent.  
The extent of symptoms and the associated occupational and 
social impairment, as described in the code for a 100 percent 
rating, are not demonstrated. Under the new rating criteria 
of Code 9411, the PTSD disability picture more nearly 
approximates the criteria for a 70 percent rating, than a 100 
percent rating, and thus the lower rating of 70 percent is 
warranted.  38 C.F.R. § 4.7.

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD does 
not warrant a rating greater than 70 percent under either 
version of the rating criteria.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for a rating higher 
than 70 percent for PTSD must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Temporary Total Hospitalization Rating

The veteran's established service-connected disabilities 
include PTSD, rated 70 percent, and a scar of the left thumb, 
rated 0 percent.

The veteran claims entitlement to temporary total 
hospitalization benefits under 38 C.F.R. § 4.29 based on his 
admission to ECMC (a private facility) on December 2, 1994, 
and his subsequent transfer to and hospitalization at the 
Buffalo VAMC from December 3, 1994 to December 23, 1994.  The 
controlling regulation in this case, 38 C.F.R. § 4.29, 
provides, in pertinent part, that a temporary total 
compensation rating based on hospitalization may be granted 
when a service-connected disability has required hospital 
treatment in a VA or approved hospital for a period in excess 
of 21 days. 

Initially, the Board notes that there are no records from 
ECMC in the file reflecting that he was admitted to that 
facility on December 2, 1994, or that he was treated for 
PTSD.  Attempts by the RO to obtain such records have been 
unsuccessful, and the veteran has not submitted the pertinent 
records.  The VA hospital discharge summary merely notes that 
the veteran was transferred from ECMC to the VAMC on December 
3, 1994, and was discharged from the VAMC on December 23, 
1994 (for a total hospitalization period of 20 days).  Even 
if the veteran was admitted to ECMC on December 2, 1994 and 
transferred to the VAMC on December 3, 1994, his total 
hospitalization period at both hospitals was only 21 days.  
The applicable regulation clearly provides that a temporary 
total hospitalization rating may only be granted for hospital 
treatment in a VA or approved hospital for a period in excess 
of 21 days.  38 C.F.R. § 4.29.  As he was not hospitalized 
for the requisite period, there is no entitlement to a 
temporary total hospitalization rating for the period from 
December 2, 1994 to December 23, 1994.  Id.

The Board also notes that another regulatory requirement for 
a temporary total hospitalization rating has not been met.  
The VA hospital discharge summary does not reflect that the 
veteran's service-connected PTSD required this 
hospitalization; rather he was treated for non-service-
connected substance abuse and for a mood disorder.  The 
summary indicates that the veteran underwent a PTSD consult, 
and he was not accepted into the PTSD program during this 
hospitalization.  The summary relates treatment for suicidal 
ideation, and shows that he also received consultations for 
Agent Orange and diabetes mellitus, but he was not treated 
for PTSD.  On discharge, the Axis I diagnoses were rule out 
organic mood syndrome, cocaine abuse, PTSD by history, 
polysubstance abuse by history, and depressive disorder not 
otherwise specified.  Current PTSD was not diagnosed on 
discharge.  Hence, as he was not treated for a service-
connected disability during the hospital admission in 
question, there is no entitlement to a temporary total 
hospitalization rating for the period from December 2, 1994 
to December 23, 1994.  Id.

There is no legal basis upon which to grant the veteran a 
temporary total hospital rating based on his hospitalization 
at ECMC and the Buffalo VAMC from December 2, 1994 to 
December 23, 1994.  His claim must therefore be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased rating in excess of 70 percent for PTSD is 
denied.

A temporary total hospital rating based on hospitalization at 
ECMC and the Buffalo VAMC from December 2, 1994 to December 
23, 1994, is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

